Appeal from a judgment of the County Court of Essex County (Halloran, J.), rendered September 20, 2005, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the second degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with criminal possession of marihuana in the second degree. He subsequently pleaded guilty to this charge. Under the terms of the plea agreement, defendant was to be sentenced as a second felony offender to a three-year prison term, followed by two years of postrelease supervision, to be served under parole supervision pursuant to CPL 410.91 (3) through his participation in the Willard Drug Treatment Program. Defendant also waived his right to appeal the sentence. Defendant was sentenced in accordance with the plea agreement and now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1030Peters, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.